                         IN THE UNITED STATES DISTRICT COURT
                          FOR THE SOUTHERN DISTRICT OF OHIO
                                   WESTERN DIVISION


UNITED STATES OF AMERICA                   :     CASE NO. 3:21MJ152

                v.                         :

DAMARQUIS DIXON                            :


           ORDER EXTENDING TIME TO FILE INDICTMENT/INFORMATION


       Having read and considered the parties’ Joint Motion to Extend Time Period for Filing an

Indictment or Information, and defendant’s Waiver of Timely Indictment/Information, the Court

hereby GRANTS the motion. In so doing, the Court finds that the Defendant’s waiver is knowing,

intelligent, and voluntary. The Court further finds pursuant to 18 U.S.C. § 3161(h)(7)(B), that the

ends of justice served by granting the extension outweigh the best interest of the public and the

defendant in a speedy indictment, information and trial. The Court makes this ends of justice

finding because the failure to grant an extension would deny counsel for the defendant and/or the

attorney for the United States the reasonable time necessary for effective preparation, taking into

account the exercise of due diligence, and would result in a miscarriage of justice with respect to

allowing the parties to consider a possible pre-indictment resolution of this matter.

       Accordingly, the time period specified in 18 U.S.C. § 3161(b), within which the United

States must file an indictment or information relative to the current charges in this matter, is

extended for a period of thirty (30) days, up to and including August 16, 2021. The time period

from the date when an indictment or information must have been filed, namely, July 15, 2021, up

to and including August 16, 2021 shall, in addition to any other excludable time, be excluded in
computing the time within which an indictment or information relative to the charge(s) in this

matter must be filed.



        7/7/21
Date: _____________________         ___________________________________________
                                    HON. SHARON L. OVINGTON
                                    UNITED STATES MAGISTRATE JUDGE
                                     Sharon L. Ovington
                                     United States Magistrate
